Reasons for Allowance
Claims 1-19 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses processing, in the cloud system, the buffered live stream broadcast with one or more processors configured with a machine learning algorithm for detecting a policy violation; for the processing indicative of the policy violation existing in the buffered live stream broadcast, causing the buffered live stream broadcast to be modified; wherein transmission of the live stream broadcast is continued while causing the buffered live stream broadcast to be modified, wherein a portion of the transmission of the live stream broadcast corresponding to the modified buffered live stream broadcast is modified; wherein, for the causing the buffered live stream broadcast to be modified exceeding a threshold period of time, conducting one or more of: ending the transmission of the live stream broadcast; and flagging the buffered live stream for review.
The prior art of Bilobrov (U.S. Pub. No. 2018/0192101 A1) discloses as the publisher's content is being streamed live, the social networking system can determine whether any other live content streams and/or on-demand content items match the publisher's copyrighted live content stream either in whole or in part. Any portion of content items that match the publisher's live content stream may be violations of copyrights or other legal rights. In such instances, the unauthorized broadcasters and/or the publisher of the live content stream (e.g., copyright holder) can be notified about the possible copyright violations and appropriate action can be taken. In some embodiments, the infringing live content streams and/or on- demand content item posted by the unauthorized broadcaster is automatically made inaccessible through the social networking system.
The prior art of Paluri (U.S. Pub. No. 2019/0005332 A1) discloses a video-recognition model may be trained by machine learning to make a prediction about a video-content object based on an analysis of one or more frames (e.g., a still image) of the video- content object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426